NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       MAR 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


MICHAEL A. LEON,                                 No. 13-16010

             Plaintiff - Appellant,              D.C. No. 4:12-cv-00556-CKJ

   v.
                                                 MEMORANDUM*
STATE OF ARIZONA; et al.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Michael A. Leon appeals pro se from the district court’s judgment dismissing

his action alleging, among other things, various federal and state law violations in

connection with prior whistleblower litigation against his former employer. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of Leon’s motions to recuse the district court judge and for

reconsideration. United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010)

(denial of a recusal motion); Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS,

Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) (denial of motion for reconsideration). We

affirm.

      The district court did not abuse its discretion by denying Leon’s motions to

recuse the district court judge and for reconsideration because Leon failed to

establish a basis requiring recusal. See Johnson, 610 F.3d at 1147-48 (grounds for

recusal under 28 U.S.C. § 455); Sch. Dist. No. 1J, Multnomah Cnty., Or., 5 F.3d at

1263 (grounds for reconsideration under Fed. R. Civ. P. 60(b)).

      We reject Leon’s argument concerning discovery.

      Leon’s request for reasonable accommodation, filed on August 31, 2013, is

denied as unnecessary.

      M. Helen Bernstein’s motion to file an amicus brief and request to participate

at oral argument, filed on December 3, 2013, are denied.

      AFFIRMED.




                                           2                                   13-16010